 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JARAMIE JEROME KINSEY,                            No. 2:19-cv-0430-EFB P
12                       Plaintiff,
13               v.                                     ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    TRAVIS DECKER, et al.,
15                       Defendants.
16

17           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 21, 2019, this court found that plaintiff had failed to submit the

19   affidavit and trust account statement required by 28 U.S.C. § 1915(a). Accordingly, the court

20   directed the Clerk to send plaintiff an Application to Proceed In Forma Pauperis, ordered plaintiff

21   to submit the completed application within thirty days and warned plaintiff that failure to do so

22   may result in this action being dismissed. ECF No. 4. The time for acting has now passed and

23   plaintiff has not submitted the completed application for leave to proceed in forma pauperis or

24   otherwise responded to the court’s order.1

25   /////

26
             1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
 1          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
 2   District Judge to this case.
 3          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 9   objections shall be served and filed within fourteen days after service of the objections. The
10   parties are advised that failure to file objections within the specified time may waive the right to
11   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
12   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   Dated: June 17, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
